Citation Nr: 1451022	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent from June 22, 2009, to December 12, 2013, for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision. 

In a January 2014 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected PTSD to 100 percent, effective December 13, 2013.  Since the RO did not assign the maximum disability rating possible for the entire period of time on appeal, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  However, as the Veteran indicated in a January 2014 statement that he was satisfied with his 100 percent evaluation and essentially only wished to appeal his 30 percent assigned rating, the Board finds that the appeal for an evaluation in excess of 30 percent from June 22, 2009, to December 12, 2013, is the only issue that need be addressed pertaining to the Veteran's PTSD claim.  The Board need not address a claim for an increased evaluation for service-connected PTSD from December 13, 2013, to the present at this time. 

In September 2014, the Veteran appeared before a Veteran's Law Judge (VLJ) and gave testimony in support of his claim.  A transcript of this hearing has been associated with the claims file. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

Additionally, the Board notes that the claims file contains a December 2013 statement of the case (SOC) addressing the issue of entitlement to service connection for erectile dysfunction.  However, as the Veteran specifically indicated in December 2013 that he wished to have the appeal of this issue canceled, the Board finds this issue is not before the Board.  


FINDING OF FACT

For the period of June 22, 2009, to December 12, 2013, the Veteran's service-connected PTSD is manifested by total occupational impairment and severe social impairment.


CONCLUSION OF LAW

For the period of June 22, 2009, to December 12, 2013, the criteria for a maximum rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is an evaluation in excess of 30 percent from June 22, 2009, to December 12, 2013, for service-connected PTSD. In this case VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Any error with respect to these provisions is non-prejudicial to the Veteran because, as will be explained below, the Veteran is being awarded the maximum benefit available.   


The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In a March 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective June 22, 2009.  In a January 2014 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected PTSD to 100 percent, effective December 13, 2013.  The Veteran is seeking a higher rating for the period of June 22, 2009, to December 12, 2013. 

The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The criteria for a 30 percent rating are: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

[The regulations rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

Since the initial rating has been appealed to the Board and for the reasons discussed in the introduction section above, the relevant time period on appeal is from June 22, 2009, to December 12, 2013.

The Board has reviewed all pertinent medical evidence.

In an April 2009 VA treatment record, it was noted that the Veteran becomes very irritable and deals with severe anger issues.  It was noted that the Veteran has demonstrated multiple social problems since release from military duty.
In June 2009 record from Social Security Administration (SSA), it was noted that the Veteran was disabled, at least in part, due to mood disorders.

In a June 2009 letter from a clinical social worker, it was noted that the Veteran had significant life impairment related to PTSD, to include chronic homelessness. 

The Veteran underwent a VA examination in December 2009.  At this examination, the examiner noted that the Veteran was taking antidepressants.  The Veteran reported he was working as a part-time custodian for the housing authority in Champaign, where he had been in a job training program the last 10 months.  
The examiner noted that the Veteran experienced emotional numbing and restricted range of emotional expression, loss of intimacy and loss of interest in many social and recreational activities, anxiety around strangers and feelings of hypervigilance and mistrust, feelings of irritability, sleep disturbance, and trouble concentrating at times.  His symptoms of PTSD were noted as mostly in the mild range except for the irritability, which had been severe at times.  The irritability had caused considerable impairment of social and occupational functioning.  The Veteran was assigned a GAF score of 65.

In a March 2010 VA treatment record, the Veteran was noted as having a GAF score of 55 (unable to work due to PTSD, severe social impairment due to PTSD).  His mood was depressed, and his affect was subdued, congruent to mood, non-labile.  

A December 2013 VA psychiatric examination report opined that the Veteran suffered from "Total occupational and social impairment."  It was noted that the Veteran did not work since 2009.  The examiner concluded with the following remarks: 

PTSD has resulted in marked social impairment, significant social avoidance, and marked episodes of disturbed mood and motivation to the point of isolating in his apartment and not being able to go out in
public. His PTSD has generated such significant hypervigilance, trust
issues, not being able to sustain effective work relationships, and
irritability, that he is, more likely than not, unable to sustain any
meaningful, gainful employment. One episode of poor impulse control, such as recently on the city bus where he attacked another passenger who got too close to him, yet did nothing to provoke the vet, would terminate any employment.

The Veteran submitted an August 2014 letter from the same VA licensed clinical psychologist who prepared the above summarized December 2013 VA examination report.  This psychologist explained that he began treating the Veteran in early 2009 for chronic nightmares of trauma from service in Vietnam.  After careful assessment of him in 2009 and beginning treatment, this psychologist came to the conclusion and noted in his very first medical progress note of 2010, dated March 23, 2010, that his PTSD was so severe that he was unable to sustain any type of gainful employment, and remained continuously homeless.  This was just 3 months following his first compensation and pension examination for PTSD (December 2009), which reported "mild" PTSD symptoms and assigned a GAF score of 65.  The psychologist stated that he was in disagreement with the findings of that initial compensation and pension examination, and to the best of his knowledge and belief, was of the opinion that the Veteran's PTSD has rendered him totally socially and occupationally impaired long before his initial compensation and pension examination.  This psychologist indicated that he continued to treat the Veteran into 2012, giving him plenty of opportunity to assess the Veteran's functioning.  The psychologist reaffirmed in his compensation and pension examination of 2013 that the Veteran remains totally socially and occupationally impaired.  His PTSD is chronic, severe, and totally disabling.

Resolving all reasonable doubt in favor of the Veteran, the Board will assign a maximum scheduler evaluation of 100 percent for the Veteran's PTSD for the period of June 22, 2009, to December 12, 2013.  In assigning this rating, the Board has considered that the December 2009 VA examination did not record symptoms pertaining to PTSD severe enough to warrant such an evaluation; and even indicated that the Veteran was working part-time as a janitor in a job-training program.  However, the evidence of record tends to show that the December 2009 VA examination report was an outlier.  The Board points out that at the time of this examination, the Veteran had already been adjudged to be disabled by the SSA, so the veracity of this information is suspect. 

Moreover, the Board places significant weight on the August 2014 opinion from the VA licensed psychologist indicating that the Veteran's PTSD has rendered him totally socially and occupationally impaired long before his initial compensation and pension examination, due to the fact that this psychologist has been treating the Veteran for several years for this condition.  The Board notes that this psychologist also conducted the December 2013 VA examination, at which time he indicated that the Veteran had total occupational and social impairment.  Moreover, as noted above, this psychologist specifically indicated in the March 2010 VA treatment record that he believed that the Veteran was unable to work due to PTSD and had severe social impairment due to PTSD.     

Therefore, as the Veteran's treating psychologist has repeatedly indicated over the course of several years that the Veteran experiences total occupational impairment due to his PTSD, the Board will resolve all reasonable doubt in favor of the Veteran and assign a maximum schedular evaluation of 100 percent for the period of June 22, 2009, to December 12, 2013.  

In summary, the Board concludes that the evidence supports a maximum schedular rating of 100 percent, but no higher, for the period of June 22, 2009, to December 12, 2013.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.


ORDER

Entitlement to a maximum schedular evaluation of 100 percent for the period of June 22, 2009, to December 12, 2013, for service-connected PTSD is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


